UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1324


MONISOLA AUGUSTA ADEYEMO; JULIANA ADEYEMI OGUNLUSI,

                Plaintiffs – Appellants,

          v.

JOHN F. KERRY, Secretary of the U. S. Department of State;
JOSEPH D. STAFFORD, III, Consul General, U. S. Consulate
General, Lagos,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:12-cv-00874-DKC)


Submitted:   October 15, 2013             Decided:   November 12, 2013


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fatai A. Suleman, AMITY & SULEMAN, P.A., Greenbelt, Maryland,
for Appellant. Rod J. Rosenstein, United States Attorney,
Larry D. Adams, Assistant United States Attorney, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Monisola Augusta Adeyemo and Juliana Adeyemi Ogunlusi

appeal    the      district      court’s        order    dismissing     their    civil

complaint      for   lack   of    subject       matter    jurisdiction      under    the

doctrine of consular nonreviewability and for failure to state a

claim.      We    have   reviewed    the        record   and   find    no   reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.          Adeyemo v. Kerry, No. 8:12-cv-00874-DKC (D.

Md., Feb. 7, 2013).           We dispense with oral argument because the

facts    and     legal   contentions       are    adequately    presented       in   the

materials      before    this    court     and    argument     would    not   aid    the

decisional process.



                                                                              AFFIRMED




                                            2